DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-7 which are directed to a manner of operating the disclosed gas sensor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 13 make reference to “analytes emitted by bed bugs”, but there is no teaching or suggestion in the originally filed disclosure of any particulars of which analytes are emitted by bed bugs.  For purposes of Examination, any gases emitted by insects have been interpreted as being analogous to “analytes emitted by bed bugs”.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said gas sensor” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "said electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said at least one electrode” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the air" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the concentration" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a concentration” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the change in conductivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the change in electrical conductivity” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a presence” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 3 recites the limitation "the results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “results” is one way to resolve the indefiniteness issues.
Claim 3 recites the limitation "the air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 4 recites the limitation "the active area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the active sensing area” is one way to resolve the indefiniteness issues.
Claim 5 depends on claims 1 and 4.
Regarding claim 6, it is unclear what analytes are encompassed in the scope defined by the recitation of “analytes emitted by bed bugs” since there is no disclosure by the Applicants of any particular target analytes.
Claim 7 depends on claim 1.
Claim 8 recites the limitation "said sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said gas sensor” is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "said electrode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said at least one electrode” is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "the air" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "the concentration" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a concentration” is one way to resolve the indefiniteness issues.
Claim 9 recites the limitation "the additional step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an additional step” is one way to resolve the indefiniteness issues.
Claim 9 recites the limitation "the change in conductivity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the change in electrical conductivity” is one way to resolve the indefiniteness issues.
Claim 9 recites the limitation "the presence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a presence” is one way to resolve the indefiniteness issues.
Claim 9 recites the limitation "the air" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a step” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the results" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “results” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the room air” is one way to resolve the indefiniteness issues.
Claim 11 recites the limitation "the step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a step” is one way to resolve the indefiniteness issues.
Claim 11 recites the limitation "the active area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the active sensing area” is one way to resolve the indefiniteness issues.
Claim 12 recites the limitation "the step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a step” is one way to resolve the indefiniteness issues.
Regarding claim 13, it is unclear what analytes are encompassed in the scope defined by the recitation of “analytes emitted by bed bugs” since there is no disclosure by the Applicants of any particular target analytes.
Regarding claim 14, it is unclear what is defined by reciting that the method of claim 8 is intended for “selecting electrolytes with matching properties needed for detection of very low levels of analytes at costs much lower than previous methods”.  The is no disclosure by the Applicants of any limits of detection of the instant invention, any costs associated with the instant invention, and any examples of “previous methods”.
Claim 15 depends on claim 8.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (Novel array-type gas sensors using conducting polymers and their performance for gas identification), in view of Liao et al. (Experimental and Theoretical Studies for Optimization of Polythiophene Gas Sensor Arrays).
Regarding claim 1, Sakurai discloses a gas sensor for detecting extremely low levels of electrochemically-active substances by cumulative absorption of the substances on a reactive medium (Fig. 1; pg. 271-272/2. Fabrication of gas sensor), said gas sensor comprising:
A gas box to provide a gas flow path for moving room air mixed with the electrochemically-active substances into said gas sensor (pg. 272/2.4. Measurement of gas response behavior),
at least one electrode disposed in said sensor, said electrode having an active sensing area (Fig. 4; pg. 271/2.2. Preparation of ITO electrodes), and
a reactive medium disposed on the active sensing area of said at least one electrode for monitoring the air mixed with the electrochemically-active substances, said at least one of electrode providing a change in electrical conductivity when the concentration of the electrochemically-active substances on the reactive medium reaches a predetermined level (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Sakurai does not explicitly disclose a fan to provide a gas flow path for moving room air mixed with the electrochemically-active substances into said gas sensor.
Liao teaches an analogous gas sensor array disposed in a testing chamber comprising a fan and method of using (pg. 530-531/Experimental).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a fan into the gas box in the device disclosed by Sakurai, as taught by Liao, in order to provide for swift distribution and even mixing of the analyte vapor within the chamber (Liao: pg. 530-531/Experimental).
Regarding claim 2, Sakurai further discloses the change in conductivity of said at least one electrode is translated into an output signal indicative of a confirmation of the presence of electrochemically-active substances in the air (pg. 272-274/3.2. The response behavior).
Regarding claim 3, Sakurai further discloses a display in communication with the output signal to display the results of the monitoring of the air (pg. 272/2.4. Measurement of gas response behavior, see: Hewlett-Packard 3457A and computer, each comprise a display).
Regarding claim 4, Sakurai further discloses the reactive medium disposed on the active area of said at least one electrode consists of an ionic liquid (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Regarding claim 5, Sakurai further discloses the ionic liquid is selected from a group consisting of 1,2-DiMethyl-3-Propyllmidazolium (PDMI) or 1-Propyl-2,3-DiMethyllmidazolium TetraFluoroBorate (DMPI BF4), 1-Benzyl-3-Methyllmidazolium TetraFluoroBorate (BzMI BF4 or simply Bz), ButylTriMethyllmidazolium MethaneSulfonate (B3MA MS), and TetraEthylAmmonium TetraFluoroBorate (TEA BF4) (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Claim 6 is directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
Regarding claim 7, Sakurai further discloses said at least one electrode consists of a plurality of electrodes (Fig. 4; pg. 271/2.2. Preparation of ITO electrodes).
Regarding claim 8, Sakurai discloses a method for detecting extremely low levels of electrochemically-active substances by cumulative absorption of the substances on a reactive medium, said method including the steps of:
providing a gas sensor (Fig. 1; pg. 271-272/2. Fabrication of gas sensor),
utilizing a gas box in the gas sensor to provide a gas flow path for moving room air mixed with the electrochemically-active substances into said gas sensor (pg. 272/2.4. Measurement of gas response behavior),
disposing at least one electrode in said sensor, said electrode having an active sensing area (Fig. 4; pg. 271/2.2. Preparation of ITO electrodes), and
disposing a reactive medium on the active sensing area of said at least one electrode for monitoring the air mixed with the electrochemically-active substances, said at least one of electrode providing a change in electrical conductivity when the concentration of the electrochemically-active substances on the reactive medium reaches a predetermined level (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Sakurai does not explicitly disclose using a fan to provide a gas flow path for moving room air mixed with the electrochemically-active substances into said gas sensor.
Liao teaches an analogous gas sensor array disposed in a testing chamber comprising a fan and method of using (pg. 530-531/Experimental).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a fan into the gas box in the device disclosed by Sakurai, as taught by Liao, in order to provide for swift distribution and even mixing of the analyte vapor within the chamber (Liao: pg. 530-531/Experimental).
Regarding claim 9, Sakurai further discloses the additional step of translating the change in conductivity of said at least one electrode into an output signal indicative of a confirmation of the presence of electrochemically-active substances in the air (pg. 272-274/3.2. The response behavior).
Regarding claim 10, Sakurai further discloses the step of using the output signal to display the results of the monitoring of the air (pg. 272/2.4. Measurement of gas response behavior, see: Hewlett-Packard 3457A and computer, each comprise a display).
Regarding claim 11, Sakurai further discloses the step of using an ionic liquid for the reactive medium disposed on the active area of said at least one electrode, the ionic liquid being selected by energy optimized tools compared with available materials (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Regarding claim 12, Sakurai further discloses the 11step of selecting the ionic liquid from a group consisting of 1,2-DiMethyl-3-Propyllmidazolium (PDMI) or 1-Propyl-2,3-DiMethyllmidazolium TetraFluoroBorate (DMPI BF4), 1-Benzyl-3-Methyllmidazolium TetraFluoroBorate (BzMI BF4 or simply Bz), ButylTriMethyllmidazolium MethaneSulfonate (B3MA MS), and TetraEthylAmmonium TetraFluoroBorate (TEA BF4) (pg. 271-272/2.3. Electrochemical polymerization of the conductive films, see: doped pTh and pDpTh films; pg. 271/2.1. General, see: tetraethylammonium tetrafluoroborate doping agent).
Regarding claim 13, Sakurai further discloses the electrochemically-active substances consist of analytes emitted by bed bugs (pg. 272/2.4. Measurement of gas response behavior, see: ammonia, chloroform, methane, iso-butane, ethanol).
Regarding claim 14, Sakurai further discloses selecting electrolytes with matching properties needed for detection of very low levels of analytes at costs much lower than previous methods (“previous methods” could include a step of validating the detection thresholds with mass spectrometry, which would cost much more than the method disclosed by modified Sakurai).
Regarding claim 15, Sakurai further discloses at least one electrode consists of a plurality of electrodes (Fig. 4; pg. 271/2.2. Preparation of ITO electrodes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797